DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The reply and amendment of 28 June 2021 (hereafter “the 6/28 Reply”) has been entered, and Claim 22 has been canceled.  New Claims 23-24 have been entered.  
Claims 1-4, 6-9, 11-21 and 23-24 are pending, with Claims 2-4 withdrawn from consideration as directed to non-elected inventions.  

Specification
All references to the specification below are to the “clean version” filed 8/31/2018.  

Claim Objections
Claim 1 is objected to because of the following informalities:  step (a) of Claim 1 recites “cDNA library of transcripts that comprises cDNA from 100 or more cells” (emphasis added) where a literal reading of that phrase indicates cDNA molecules as existing in cells, which is contrary to the knowledge of a skilled artisan.  Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the phrase is interpreted as meaning --cDNA library of transcripts that comprises cDNA complementary to transcripts from 100 or more cells-- as would be understood by a skilled artisan.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of its cancellation, the previous rejection of Claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


New Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
This rejection is based upon an interpretation of dependent Claim 23 as referring to “a first round of enrichment” in the method of Claim 1, where the broadest reasonable interpretation of Claim 1 includes embodiments with only one “round of enrichment” and embodiments with more than one “round of enrichment”.  Thus the broadest reasonable interpretation of Claim 23 includes embodiments with “a first [and only] round of enrichment...” and embodiments with “a first [of more than one] round of enrichment...”
Applicant’s remarks in the 6/28 Reply refer to paragraph [0061] of the instant application published as US2020/0095625 (pg 14, lines 1-3 of the specification), which is as follows:
“A single round of enrichment yields libraries that are >50% TCR or BCR transcripts, a fold enrichment of 103-104. As is shown in FIG. 3 and is described further in Example 2, subsequent rounds of enrichment further increase the level of TCR/BCR transcript.”


Additionally, a search of the instant application for the terms “first” and “initial” found no support for the language of “a first round of enrichment”.  
In light of the absence of adequate support, the instant application fails to provide sufficient support for Claim 23, which encompasses specific subject matter that was not adequately described to demonstrate possession of the claimed method.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 24 is as follows:

    PNG
    media_image1.png
    69
    838
    media_image1.png
    Greyscale

As an initial matter, it is ambiguous as to whether Claim 24 (i) requires additional affirmative steps of ‘lysing cells’ and ‘capturing mRNA molecules’ or (ii) is simply descriptive of conditions precedent to the method of Claim 1 and/or to describe elements of Claim 1, such as “cDNA” in step (a).  
This ambiguity renders the scope of Claim 24 indefinite.  
Additionally, the broadest reasonable interpretation of “cell lysis” in Claim 24 is in relation to the “100 or more cells” recited in step (a) of Claim 1.  
But it is ambiguous as to the relationship between the feature of “capture of mRNA molecules” and the elements of Claim 1, and especially the elements of step (a) therein, because the broadest reasonable interpretation of that feature is not reasonably limited to the “cDNA from 100 or more cells”, nor in relation to “a cDNA library”, recited in step (a) of Claim 1.  This conclusion is based upon the broadest reasonable interpretation of step (a), where the “cDNA” can be “from” any type of RNA molecule, with mRNA, tRNA, snRNA, miRNA, and rRNA molecules as non-limiting examples.  
Because it is ambiguous whether Claim 24 limits the “cDNA” of step (a) to only be “from” captured mRNA, a skilled artisan would not be reasonably apprised of what RNA molecules are the basis of the cDNA in the claim.  This ambiguity renders Claim 24 indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising the claim to affirmatively recite steps of ‘lysing’ and ‘capturing’, along with indicating a relationship between the ‘captured mRNA molecules’ and the “cDNA” of step (a), is one way to obviate this rejection.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of its cancellation, the previous rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, Blattman et al. and So et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 6-9, 11-13, 15-17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0257993 A1, in IDS filed 2/12/2020 and as previously cited) in view of Robins (US 2016/0024493 A1, in IDS filed 2/12/2020 and as previously cited) and Blattman et al. (US 2016/0122752 A1, published May 5, 2016, as previously cited).  
This rejection has been previously presented with respect to Claims 1, 6-9, 11-13, 15-17, and 19-21.  And this rejection has been revised based upon additional teachings of Fu et al. 
The three documents relate to the sequencing of TCR encoding cDNAs as a common field of endeavor.  
Regarding Claim 1, Fu et al. teach methods for labeling polynucleotides encoding TCR alpha and beta chains of a T cell and “characterizing a sample by identifying the TCR alpha chain or beta chain” (see e.g. Abstract and ¶0003) via strand extension mediated attachment of a barcode to “target” mRNA molecules, encoding a TCR, from a single cell. The extension may be of a primer that “specifically binds to the C region of the TCR alpha chain or beta chain” (see e.g. ¶¶0005, 0013 and 0015-0016).  They further teach that “methods of generating a gene-specific stochastic barcode can be performed at the 3' ends of molecules ( e.g., at their 
Fu et al. further teach use of a plurality of T cells and/or B cells to provide mRNA molecules as targets for labeling as described above (see e.g. ¶¶0112-0116, 0187, 0205, 0215-0218, and 0219-0222; also Examples 5-8, ¶¶0285-0290) with incorporation of unique barcodes (see e.g. ¶0073), and “to generate receptor target cDNA and cell-specific target cDNA” (see e.g. ¶¶0013, 0113-0114, 0181, 0187-0188, and 0287-0288, where ¶¶0287-0288 teach “library preparation” using reverse transcription), which correspond to step (a) of Claim 1.  
Fu et al. teach that barcodes may comprise “a cellular label, a sample label, and a universal label, or any combination thereof” (see e.g. ¶0015, and also ¶¶0090 and 0166), where at least each of “cellular label” and “sample label” corresponds to “transcripts from each cell are identified by the same unique barcode” in step (a) of Claim 1.  Moreover, Fu et al. at ¶0015 further teach amplification of target sequences “with a universal primer and a second universal primer”, which corresponds to step (a) of Claim 1 and to Claim 21.  Step (a) of instant claim 1 embraces both single and double stranded cDNA libraries. Fu et al. teach cDNA production with “a target [polyadenylated] mRNA, wherein the first extension step is a reverse transcription step using a first oligonucleotide comprising a second universal PCR primer and a poly( dT), and the second extension step may use a second oligonucleotide comprising a target-specific sequence and a universal adaptor primer” (see e.g. pg 6, ¶0029, as well as Figs. 10-13 and 20-21 and their descriptions).  Thus a double-stranded cDNA product is produced.    
Regarding step (b) of Claim 1, Fu et al. teach their method (in ¶0013) as comprising 
reverse transcribing the one or more receptor target mRNAs and the cell-specific target mRNA to generate receptor target cDNA and cell-specific target cDNA; determining the sequences of the receptor target cDNA and the cell-specific target cDNA, and their corresponding stochastic barcodes; counting the number of the receptor target cDNA and the cell-specific target, thereby characterizing the cell and receptor” (emphasis added); and that
“[i]n some embodiments, the method further comprises amplifying the cDNA thereby generating cDNA amplicons prior to the determining.  In some embodiments, the amplifying comprises amplifying with a first set of forward primers.  [ ] In some embodiments, the first set of forward primers comprises primers that bind to a region selected from the group consisting of: a V region of a TCR alpha or beta chain and the junction of a V and D region of a TCR alpha or beta chain, or any combination thereof” (emphasis added).

A skilled artisan would recognize that “amplifying the cDNA” means amplification of the single-stranded cDNA produced by reverse transcription.  
Further regarding this amplifying, and corresponding to step (b) of Claim 1, Fu et al. teach an amplification method according to their claims 15 and 17-19 (see pg 115), in light of their definition in ¶0083 of “target” (as including “DNA, RNA, mRNA, microRNA, tRNA, and the like.  Targets can be single or double stranded”; emphasis added), as follows:
“A method of labeling a target in a sample for quantification of said target, comprising:
hybridizing said target [e.g. double stranded cDNA] with a first oligonucleotide comprising a target-specific sequence [e.g. that binds to “a V region of a TCR alpha or beta chain”; see quote from ¶0013 above] and a binding site for a first amplification primer;
extending said first oligonucleotide to generate a first nucleotide sequence;
hybridizing said first nucleotide sequence with a second oligonucleotide comprising a universal adaptor sequence and a second target-specific sequence [e.g. that “binds to the C region of the TCR alpha chain or beta chain”; see Claims 19 and 17-18];

hybridizing said second nucleotide sequence with a third oligonucleotide comprising a binding site for a second amplification primer and a sequence that specifically binds the universal adaptor sequence, wherein one or both of the second oligonucleotide and the third oligonucleotide comprises part of a stochastic barcode;
extending said third oligonucleotide to generate a third nucleotide sequence; and
amplifying said third nucleotide sequence using a first amplification primer and a second amplification primer to generate a plurality of a fourth nucleotide sequences,
wherein each of the plurality of the fourth nucleotide sequences comprises said target and the stochastic barcode” (underlining added).

With respect to “a universal adaptor sequence” as emphasized above, Fu et al. teach that “[i]n some embodiments, the universal adaptor primer can be immobilized on a solid support, such as a bead” (see pg 16, ¶0121).  Additionally, Fu et al. teach that examples of their beads include “streptavidin beads” and “anti-biotin microbead[s]”, which a skilled artisan would recognize as able to bind to biotinylated oligonucleotides.  Thus “hybridizing” a bead immobilized “universal adaptor sequence” (and so immobilizing the “second oligonucleotide”) corresponds to step (b) of Claim 1, because the “second oligonucleotide” is at least labeled by the bead and/or a moiety (such as streptavidin) used to attach the oligonucleotide to the bead. 
Fu et al. do not teach “cDNA from 100 or more cells” as presented in step (a) of Claim 1; and do not teach separating the labeled oligonucleotide hybridized-T cell receptor- or labeled oligonucleotide hybridized-B cell receptor-encoding transcripts [ ] by binding of the labeled oligonucleotide to a binding partner” as presented in step (c) of Claim 1 (but see Blattman et al. below).  
Regarding “100 or more cells” in step (a) of Claim 1, Robins teaches methods with “at least 100,000 to 200,000 cells” and more than 100,000-300,000 leukocytes (see e.g. ¶¶0208-0209, and 0227) as well as identification of ~35,000 paired  and  TCR gene sequences in a single experiment”, which indicates starting with at least that number of cells (see ¶0240), which corresponds to step (a) and to Claim 15.
Regarding step (c) of Claim 1, Blattman et al. teach methods of using DNA nanostructures (e.g. oligonucleotide) to hybridize to TCR and BCR constant regions to isolate TCR encoding sequences (see e.g. Abstract, ¶¶0002, 0005, and 0019), which corresponds to steps (b) and (c) of Claim 1.  
Further regarding Claims 1 and 7-9, Blattman et al. teach biotinylation of their oligonucleotide and subsequent binding thereof to streptavidin to facilitate isolation (see e.g. ¶0016), while similarly, Robins teaches an oligonucleotide primer with a biotin moiety attached at the 5’ end (see e.g. ¶0228) which corresponds to a “reactive group”, in instant Claim 9, at its 5’ end, as understood in light of the instant specification on page 15, lines 6-18.  These teachings are consistent with Fu et al. further teaching streptavidin beads and anti-biotin microbeads (see ¶0132), which also correspond to Claims 1 and 6.  
Regarding Claim 11, Fu et al. further teach oligonucleotides with a 30 nucleotide long universal primer adaptor sequence and a 30 nucleotide gene-specific sequence, for a total of 60 nucleotides (see e.g. ¶0016), and Robins further teaches (RT) primers as ranging “from 6 to 50” nucleotides (see e.g. ¶¶0169-0170).
Regarding Claim 12, Fu et al. further teach oligonucleotides with a universal label of 30 nucleotides (see e.g. ¶0016) for a total of 90 nucleotides when combined with the 60 
Regarding Claim 13, Fu et al. further teach wells of a plate comprising reverse transcription primers for use in the practice of their disclosed methods (see e.g. ¶0014).  
Regarding Claims 17 and 23, Robins further teaches PCR based amplification (see e.g. ¶¶0090-0092) and two PCR reactions of 7 cycles each (see e.g. ¶¶0223-0224), which would increase transcript numbers over 1000 fold as understood in the art.  More specifically regarding Claim 23, the instant specification states that “[a] single round of enrichment yields libraries that are >50% TCR or BCR transcripts, a fold enrichment of 103-104”, and so an increase of over 1000 fold as taught by Robins is the same as yielding “>50% TCR or BCR transcripts”.  
Regarding Claim 20, Robins further teaches the sorting of sequence data from sequencing TCR and BCR transcripts, including clustering of CDR3 sequences and determination of consensus sequences, which would include sorting or “selecting” by CDR3 sequence size (see e.g. ¶¶0082 and 0104).
Regarding Claim 24, Fu et al. additionally teach their “cells can be lysed to liberate the target molecules” (see pg 23, “Cell Lysis” section, ¶0183), which includes a “target [that] is an mRNA molecule” as they teach in ¶0005, and that “[f]ollowing lysis of the cells and release of nucleic acid molecules therefrom, the nucleic acid molecules may randomly associate with the stochastic barcodes of the colocalized solid support” (see pg 23, ¶0184).  See also Fu et al.’s definition of “target” in ¶0083.
Furthermore, Fu et al. teach that “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention” and that “[i]t should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” (emphasis added; see pg 43, ¶0278).
Regarding Claims 1, 6-9, 11-13, 15-17, 20-21, and 24, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. to hybridize a cDNA library, 
prepared from thousands of cells (as taught by Robins) and containing cellular or sample barcoded TCR-encoding polyadenylated transcripts, comprising first and second universal primers (i.e. produced by reverse transcription with a poly(dT) containing primer and the first “hybridizing” and “extending” steps in Fu et al.’s method of claims 15 and 17-19 explained above), with 
a target-specific sequence that “binds to the C region of the TCR alpha chain or beta chain” (of Fu et al.’s method of claims 15 and 17-19 explained above) that is biotin labeled and immobilized to a streptavidin bead (as taught by Fu et al. and analogous to Robins and Blattman et al.), and 
isolate/separate the hybridized and bead immobilized cDNAs (where the bead immobilized target-specific sequence is analogous to the DNA nanostructures of Blattman et al., including the presence of biotin and use of streptavidin beads) from other polynucleotides present in the cDNA library, 

Additional motivation for the modification is provided by recognition that enrichment for sequences containing a TCR C region as aiding in the avoiding of spurious reactions (e.g. priming and extension of sequences without a C region) and conservation of reagents.  
Regarding Claim 19, and the limitation of “performing a second round of enrichment”, Fu et al. further teach “2 multiplex PCRs are performed to enrich targets using gene-specific primers and to attach sequencing adapters” (see pg 7, ¶0057, and Figs. 38B-38C), reproduced in part as the following:

    PNG
    media_image2.png
    262
    635
    media_image2.png
    Greyscale
.
And Fu et al. also teach that “[t]he forward primers for the N1 and N2 multiplex PCR steps (as shown in FIG. 38) can be designed to target the V region of the VDJ combination, the D region of the VDJ combination, and/or the J region of the VDJ combination. The N1 and/or N2 forward primers can be designed to bind to the 5′ end of the V region, the 3′ end of the V region, anywhere in the V region, or at the junction between the V and D region. The primer can be 
And so it would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al., Robins, and Blattman et al. 
(as explained above, and where the first “hybridizing” and “extending” steps in Fu et al.’s method of claims 15 and 17-19 are with primers for the “N1” sequences in Fig. 38B above), after the separating step explained above, 
to use a portion of the bead immobilized cDNAs in a PCR amplification (analogous to Fig. 38C) using “N2” containing ‘forward primers’ and the bead immobilized target sequence as the ‘reverse primer’, followed by 
a second isolation/separation of hybridized and bead immobilized amplicons, as explained above, where the amplicons will be enriched for sequences complementary to “N2” as compared to sequences complementary to “N1”,  
with the reasonable expectation of successfully producing an enriched population of cDNAs for sequencing a CDR of the VDJ region as taught by Fu et al. without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the method (of Fu et al.) in the same way.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins and Blattman et al. (all as cited above) as applied to claims 1, 6-9, 11-13, 15-17, and 19-21 under 35 U.S.C. 103 above and further in view of Wang et al. (“RNA-Seq: a revolutionary tool for Transcriptomics” Nat Rev Genet 10, 57–63 2009. https://doi.org/10.1038/nrg2484) and Abate et al. (US 2018/0237836 A1, filed August 16, 2016), both as previously cited.  
This rejection has been previously presented.  
The teachings of Wang et al. and Abate et al. are reasonably pertinent to those of the first three documents, all of which relate to the sequencing of TCR encoding cDNAs as a common field of endeavor. 
The teachings of Fu et al., Robins, and Blattman et al. have been described above.  The teachings of Fu et al. regarding use of wells in Claim 13, and the Robins teaching regarding use of single cells in first microdroplets, are expressly reiterated.  Additionally, the teachings of Fu et al. regarding “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention” and that “[i]t should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” are re-emphasized.
Fu et al., Robins, and Blattman et al. do not teach making a library of transcripts by single cell RNA sequencing in sub-picoliter wells.
Wang et al. teach RNA sequencing (“RNA-Seq”) as a revolutionary tool for transcriptomics (see title) as well as its benefits (see page 57, last ¶, to page 58, third column).
Abate et al. teach “microdroplets having an internal volume ranging between 0.001 picoliters to about 1000 picoliters in volume” (see ¶¶0009, 0014, 0053, 0100, 0146, 0183, and 0209), which includes “sub-picoliter” volumes.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins and Blattman et al., as explained above, with further modification of Fu et al. to perform RNA-Seq (as taught by Wang et al.) and further modification of their wells to be sub-picoliter in volumes (as taught by Abate et al.), with the reasonable expectation of successfully improving the methods to include benefits of RNA-Seq and to better correspond the reaction volumes to the microdroplets of Robins without surprising or unexpected results.  
Additional motivation for the modifications is provided by recognition that separating individual cells, or the nucleic acids thereof, into individual microdroplets or wells is improved and facilitated by use of very small volumes.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Wang et al. and Abate et al.) to expand and improve the related method (of Fu et al.) in the same way.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Blattman et al. as applied to claims 1, 6-9, 11-13, 15-17, and 19-21 under 35 U.S.C. 103 Anderson et al. (USP 9,840,732 B2, filed May 21, 2013, as previously cited).  
This rejection has been previously presented.  
The teachings of Anderson et al. are reasonably pertinent to those of the first three documents, all of which relate to the sequencing of TCR encoding cDNAs as a common field of endeavor. 
The teachings of Fu et al., Robins, and Blattman et al. have been described above.  The teachings of Fu et al. regarding “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention” and that “[i]t should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” are re-emphasized.
Fu et al., Robins, and Blattman et al. do not teach further amplifying enriched transcripts by whole transcriptome amplification (WTA) using WTA primers that hybridize to primer sites introduced into the enriched transcripts.
Anderson et al. teach WTA “of all of the DNA or RNA” (see e.g. col. 4, lines 11-13; col. 30, lines 12-16).    
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins, and Blattman et al. as explained above, to include sequences for WTA primers in their primers for later use in an additional WTA of the transcripts separated into wells as taught by Fu et al. and Robins, with the reasonable expectation of successfully improving the methods to include additional enrichment of the transcripts via WTA without surprising or unexpected results.    
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Anderson et al.) to expand and improve the related methods (of Fu et al. and Robins) in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 6/28 Reply (on pgs 6-10) have been fully considered in combination with the totality of evidence in the instant record and are not persuasive.  
With regard to the first obviousness rejection above, Applicant argues that Blattman et al. teach away from the proposed combination based on their comparisons to “current approaches” against which Blattman et al. compare their disclosures.  This is not persuasive because the rejection is based upon modifications to Fu et al., which post-dates Blattman et al..  
More specifically, Blattman et al. was filed on December 9, 2015 as a U.S. national phase application of PCT/US2014/041581, filed June 9, 2014, while Fu et al. was filed February 26, 2016.  Therefore, the discussion of “current approaches” by Blattman et al. could not have been with reference to Fu et al.  
Furthermore, the argument is not persuasive because the rejections have been revised to no longer rely upon combination of an oligonucleotide of Blattman et al. in the method of Fu et al.  
Nonetheless, and regarding Applicant’s argument on page 7 that Blattman et al. indicate that “the components and steps disclosed in Blattman should not be used with cDNA prepared after cell lysis” (based on paragraph [0005] thereof), the argument is not persuasive because 
Similarly, and regarding Applicant’s argument on pages 7-8 that Blattman et al. “explains that cell lysis is not desirable due to low yield” (based on paragraphs [0015]-[0016] thereof), the argument is not persuasive because that limitation on “yield” is in the context of lysing “individual cells in oil emulsion droplets currently”.  The instantly claimed methods are unrelated to such emulsions and so do not necessarily share the alleged concern regarding yield.  And while Fu et al. do describe use of emulsions, those teachings are not relied upon in the instant rejections. 
And regarding Applicant’s argument on pages 7-8 emphasizing Blattman et al.’s teachings of binding and protecting TCR mRNA within cells (based on paragraphs [0015]-[0016] thereof), the argument is not persuasive because that focus pertains to “obtaining linked information on CDR3 sequence from individual cells” (see start of paragraph [0015] as quoted by applicants.  The instantly claimed methods are unrelated to linking such sequence information, and so an artisan of ordinary skill would not understand those Blattman et al. statements to ‘teach away’ from the instant rejections.   
On pages 8-9, Applicant argues that the proposed combination would render Fu et al. unsatisfactory for its intended principal of operation.  More specifically, Applicant argues based upon references in ¶33 (on pg 9 of the previous Office Action) and based upon ¶0062 of Fu et al.  This is not persuasive because as presented above, the rejection has been clarified with 
Additionally, Applicant’s argument that Fu et al. teach “a library of transcripts that is already biased towards a specific gene” (emphasis in the original, see pg 8, last ¶) is not persuasive because Fu et al. is not so limited.  See for example, their Figures 10-13 and 20-21 along with their descriptions as described in the above statement of rejection.  
Moreover, Applicant’s argument that “[a] person of skill in the art would not be motivated to use the methods of Blattman because there would not be a reasonable expectation of success to generate an improvement [a]s the methods of Fu specifically amplify genes from a library of transcripts, contacting this library of transcripts with the DNA origami nanostructures specific to, for example, TCRs would merely remove sequences that would not have been sequenced in the first place” (ibid) is not persuasive because after amplification as explained in the above statement of rejection, use of Blattman et al.’s oligonucleotide would remove non-TCR (cDNA) sequences reverse transcribed with the poly(dT) containing primer of Fu et al. (and so ‘enrich’ for TCR sequences).  Thus contrary to Applicant’s assertion, this is a benefit provided with use of Blattman et al.’s oligonucleotide.  
Applicant further argues the following:

    PNG
    media_image3.png
    174
    880
    media_image3.png
    Greyscale

This is not persuasive because it is based upon (i) overlooking the teachings of Fu et al. regarding reverse transcription with poly(dT) containing primers, and (ii) use of Blattman et al.’s not occur to an artisan having ordinary skill (because they “do not act as primers” as acknowledge by Applicant), and (iii) considerations not relied upon in the above statements of rejection.  
The arguments directed to the rejections of Claims 14 and 18 on pages 9-10 are not persuasive because they have already been fully addressed above, 
In light of the foregoing, the rejections are maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635